Evans, S.
This is a proceeding for an intermediate accounting that requires a construction of the second paragraph of the last will and testament of the above-named testator that reads as follows: “ Second. To my nephew, Andrew Albert Frank, I give, devise and bequeath my camp, together with its furnishings and equipment, located on Route No. 22 to be his absolutely.”
This camp is located on a tract of land comprising about 242 acres and the question is raised by certain residuary legatees whether it was the intention of the testator to include all of this land under the designation used in the will, or whether the word “ camp ” merely included the land in the immediate location of the building.
This issue obviously required oral testimony and exhibits in order to determine the rights of the parties in interest. The land was conveyed to the testator on December 28, 1931. This acreage is the unit of several parcels joined under one ownership by various deeds.
The premises were originally conducted as a dairy farm with about twenty cows and four horses. This was many years ago.
*768Photographs of the buildings show them now to be what are commonly found on farms. Many years ago cultivation of the land ceased and it became what is commonly styled an abandoned farm. The cleared land became overgrown and its identity as a farm was lost. The then owners conceived the plan of using the place as a hunting and fishing preserve. A club was organized and each member paid annual dues of twenty-five dollars. This club was in existence a few years and then disbanded.
The premises are still used for hunting and fishing. The evidence as a whole establishes the fact that the testator considered his “ camp ” to include buildings and all the land connected with it.
The purpose for which the land was used seems to me to warrant this conclusion.
I, therefore, construe that portion of the will under consideration to pass title to Andrew Albert Frank of all land and buildings thereon described in a warranty deed dated December 28, 1931, executed by Leo Frank and Mary, his wife, of West Turin, N. Y., to Albert Frank, of the same place, conveying about 242.96 acres of land, and recorded in the Lewis county clerk’s office on January 27, 1932, in liber 166 of Deeds at page 112.
Decreed accordingly.